DETAILED ACTION
This Communication is a First Action on the Merits. Claims 1-30, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 11, 19 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites in part … receiving a session description protocol (SDP) for the immersive three-dimensional group session… Session Description Protocol is a standard. SDP cannot be transmitted or received as recited in the claimed language. Claims 11, 19 and 27 have language similar to Claim 3 and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10, 14-18, 22-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Barzuza et al (2015/0215581 A1) in view of Segal (2020/0294317 A1).
As per Claim 1, Barzuza teaches a method performed by a wireless device that is one of a plurality of participant computing devices operating in an immersive three-dimensional group session (Figure 1 – Reference 103; Page 3, Paragraph [0037]; Page 4, Paragraph [0042]), comprising: receiving a scene graph for an immersive three-dimensional group session, wherein the scene graph comprises at least an own graphical output node assigned to be controlled by the wireless device and respective other graphical output nodes assigned to be controlled by each of the other of the plurality of participant computing devices (Figure 2 – References 1-7 and 103; Figures 8 and 9; Page 2, Paragraphs [0025] and [0027]; Page 3, Paragraph [0034]).
(Note: In paragraph [0042], Barzuza describes an augmented reality [AR] head mounted device [HMD] that includes processing circuitry. In paragraph [0037], Barzuza describes conducting an AR conference in a three-dimensional environment. In paragraph [0027], Barzuza describes the facilitation of a conference where AR video is overlaid on captured video of conference participants [i.e. scene graph]. In paragraph [0034], Barzuza describes the process of capturing and recapturing participant movement to emulate movement of conference participants)
Barzuza also teaches controlling components of the own graphical output node relative to a three-dimensional space of the immersive three-dimensional group session (Figures 6 and 7; Page 5, Paragraphs [0055] – [0060]); and sending the components of the own graphical output node in a first media stream to the other of the plurality of participant computing devices (Figures 6 and 7; Page 3, Paragraph [0033]; Page 5, Paragraphs [0055] – [0060]).

Barzuza also teaches receiving components of the other graphical output nodes in media streams from each of the other of the plurality of participant computing devices (Figure 9; Page 6, Paragraphs [0066] – [0068]); and rendering the immersive three-dimensional group session on a display of the wireless device based at least in part on the components of the own graphical output node and the components of the other graphical output nodes (Figure 9; Page 6, Paragraphs [0066] – [0068]).  
Barzuza does not teach a processor of a wireless device that is one of a plurality of participant computing devices operating in an immersive three-dimensional group session. However, Segal teaches a processor of a wireless device that is one of a plurality of participant computing devices operating in an immersive three-dimensional group session (Figure 2 – Reference 205; Page 4, Paragraph [0040]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Barzuza with the method as taught by Segal to allow conference participants the ability to view each other’s facial expressions, gestures, or other visual information which allows remote participants to be physically present at the conference site.   

(Note: In paragraph [0057], Segal describes a user accepting an invitation to join a session [i.e. conference]. As an authorized conference participant, the user connects and joins the conference. In paragraph [0072], Barzuza describes the inclusion of contextual information related to conference sessions or any other information conference participants may find useful [i.e. an indication of a new participant computing device and an indication of a new graphical output node)
Barzuza additionally teaches receiving components of the new graphical output node in a second media stream from the new participant computing device; and rendering the immersive three-dimensional group session on the display of the wireless device based at least in part on the components of the own graphical output node, the components of the other graphical output nodes, and the components of the new graphical output node as described in Claim 1. (Note: The entry of a remote participant is illustrated looking at Figures 8 and 9 of Barzuza)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory processor readable medium taught by Barzuza with the method, system and non-transitory processor readable medium as taught by Segal to allow conference participants the ability to view each other’s facial expressions, gestures, or other visual information which allows remote participants to be physically present at the conference site.   

As per Claims 7, 15 and 23, Barzuza teaches wherein controlling components of the own graphical output node relative to the three-dimensional space of the immersive three-dimensional group session comprises controlling components of the own graphical output node based at least in part on a determined position of the wireless device relative to the three-dimensional space of the immersive three-dimensional group session as described in Claim 1 above.
As per Claims 8, 16 and 24, Barzuza teaches wherein controlling components of the own graphical output node based at least in part on the determined position of the wireless device relative to the three-dimensional space of the immersive three-dimensional group session comprises controlling components of the own graphical output node based at least in part on the determined position of the wireless device relative to the three-dimensional space of the immersive three-dimensional group session and a determined orientation of the wireless device relative to the three-dimensional space of the immersive three-dimensional group session as described in Claim 1 above.
As per Claims 9 and 25, the combination of Barzuza and Segal teaches a method as described in Claim 1. Barzuza also teaches a wireless device (Figure 1 – Reference 103; Page 2, 103; Page 2, Paragraph [0025]); and a processor (Page 4, Paragraph [0042]). This is additionally taught by Segal wireless device (Page 3, Paragraph [0036]), a display (Figure 2 – Reference 220; Page 4, Paragraph [0041]); and a processor (Figure 2 – Reference 205; Page 4, Paragraph [0040] and [0046]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Barzuza with the method and system as taught by Segal to allow conference participants the ability to view each other’s facial expressions, gestures, or other visual information which allows remote participants to be physically present at the conference site.   
As per Claim 17, the combination of Barzuza and Segal teaches a method as described in Claim 1. Barzuza also teaches a non-transitory processor readable medium having stored thereon processor-executable instructions (Figure 10 – References 1006 and 1007; Page 7, Paragraph [0076]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and non-transitory processor readable medium taught by Barzuza with the method and non-transitory processor readable medium as taught by Segal to allow conference participants the ability to view each other’s facial expressions, gestures, or other visual information which allows remote participants to be physically present at the conference site.   

Claims 3-5, 11-13, 19-21 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Barzuza et al (2015/0215581 A1) in view of Segal (2020/0294317 A1) as applied to Claims 1, 9, 17 and 25 above, and further in view of Lee (2009/0241154 A1).
As per Claims 3, 11, 19 and 27, the combination of Barzuza and Segal teaches the method, system and non-transitory processor readable medium of Claims 1, 9, 17 and 25; but 
However, Lee teaches receiving a session description protocol (SDP) for the immersive three-dimensional group session indicating an address of a data channel over which the scene graph will be shared, wherein receiving the scene graph comprises downloading the scene graph via the data channel (Page 2, Paragraphs [0030], [0034] and [0035]). 
(Note: In paragraph [0030], Lee describes a session description protocol file corresponding to a specific content [i.e. scene graph] In paragraphs [0034] and [0035], Lee indicates that location information associated with the SDP file may include session initiation protocol uniform resource identifier [SIP-URI: address of a data channel over which the scene graph will be shared, wherein receiving the scene graph comprises downloading the scene graph via the data channel])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Barzuza and Segal with the method as taught by Lee to provide a centralized location where interested subscribers may obtain content [i.e. scene graph] on demand without having to have a specific content item pushed indiscriminately to subscribers who may not be interested in the content.
As per Claims 4, 12, 20 and 28, the combination of Barzuza, Segal and Lee teaches sending an offer to send or to receive the scene graph to the other of the plurality of participant computing devices as part of session initiation protocol (SIP) setup for the immersive three-
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Barzuza and Segal with the method as taught by Lee to provide a centralized location where interested subscribers may obtain content [i.e. scene graph] on demand without having to have a specific content item pushed indiscriminately to subscribers who may not be interested in the content.
As per Claims 5, 13, 21 and 29, the combination of Barzuza, Segal and Lee teaches sending an offer to send or to receive the scene graph to the other of the plurality of participant computing devices, wherein the offer indicates the own graphical output node as described in Claims 1 and 4 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Barzuza and Segal with the method as taught by Lee to provide a centralized location where interested subscribers may obtain content [i.e. scene graph] on demand without having to have a specific content item pushed indiscriminately to subscribers who may not be interested in the content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hanna et al (2007/0083658 A1), Mathur et al (2021/0089475 A1), AGARAWALA et al (2019/0313059 A1), Strum et al (2019/0392630 A1), Gladkov et al (2021/0090315 A1), DU (2018/0047196 A1) and DU (2017/0287226 A1). Each of these describes systems and methods of implementing telecommunications in augmented/virtual reality.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652